DETAILED ACTION
                                                                Priority
1.     Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) — (d), which papers have been placed of record in the file. Oath/Declaration
Oath/Declaration
2.	Oath and declaration are missing.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 9/10/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (2017/0347872 A1) in view of Mimura et al (2004/0189936 A1).
 Regarding claim 1, Ozaki et al  discloses (refer to figures 1-5)  an ophthalmic apparatus (1) (paragraph 0085) for examining an examinee's eye, comprising: an examination device (2)  configured to examine the examinee's eye; an approacher in the examination device, configured to approach the examinee; a detector (113) configured to detect approach of the approacher to the examinee; and a controller  (70)configured to upon the detector detecting the approach (paragraph 0088). 
Ozaki et al discloses all of the claimed limitations except switch an operation mode between a first mode where an avoidance operation for avoiding the approach is performed and a second mode where the avoidance operation is not performed.
 Mimura discloses switch an operation mode between a first mode where an avoidance operation for avoiding the approach is performed and a second mode where the avoidance operation is not performed (paragraph 0008, abstract).
It would have been obvious to teaching switch an operation mode between a first mode where an avoidance operation for avoiding the approach is performed and a second mode where the avoidance operation is not performed in to the Ozaki et al   an ophthalmic apparatus for the purpose of capability of measuring and examining different eye characteristics in an ophthalmic device as taught by Mimura (paragraph 0007).
 Regarding claim 2, Ozaki et al discloses wherein the detector (113) is a contact sensor that detects contact between the approacher and the examinee (paragraph 0051).  
 Regarding claim 3, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) switches the operation mode from the first mode to the second mode after, in the first mode, the detector detects the approach and the controller performs the avoidance operation (paragraph 0008, Mimura) .  
Regarding claim 4, combination of Ozaki et al and Mimura et al discloses wherein the controller notifies that the operation mode is to be switched from the first mode to the second mode.  
 Regarding claim 5, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) displays, on a display, information that the operation mode is to be switched from the first mode to the second mode.  
 Regarding claim 6, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) causes an audio output device to announce that the operation mode is to be switched from the first mode to the second mode.  
 Regarding claim 7, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) switches the operation mode from the first mode to the second mode on the basis of operation input from an operating device operated by an examiner.  
 Regarding claim 8, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) notifies that the detector has detected the approach in the second mode.  
 Regarding claim 9, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) switches an alignment mode from an Auto mode to a manual mode after the detector detects the approach.  
 Regarding claim 10, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) returns the operation mode from the second mode to the first mode after examination of the examinee's eye is finished.  
 Regarding claim 11, combination of Ozaki et al and Mimura et al discloses wherein the controller (70) returns the operation mode from the second mode to the first mode after examination of both eyes of the examinee is finished.  
 Regarding claim 12, Ozaki et al  discloses (refer to figures 1-5) a recording medium where an ophthalmic apparatus (1) control program to be executed in an ophthalmic apparatus (1) for examining an examinee's eye is recorded (paragraph 0085), the program being executed by a processor of the ophthalmic apparatus to cause the ophthalmic apparatus to execute: a detection step of detecting approach of an approacher to the examinee, the approacher being configured to approach the examinee in an examination device(2) configured to examine the examinee's eye; and a control (70) step (paragraph 0088). 
Ozaki et al discloses all of the claimed limitations except switch an operation mode between a first mode where an avoidance operation for avoiding the approach is performed and a second mode where the avoidance operation is not performed.
 Mimura discloses switch an operation mode between a first mode where an avoidance operation for avoiding the approach is performed and a second mode where the avoidance operation is not performed (paragraph 0008, abstract).
It would have been obvious to teaching switch an operation mode between a first mode where an avoidance operation for avoiding the approach is performed and a second mode where the avoidance operation is not performed in to the Ozaki et al   an ophthalmic apparatus for the purpose of capability of measuring and examining different eye characteristics in an ophthalmic device as taught by Mimura (paragraph 0007).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UENO et al (2014/0333896 A1) discloses an ophthalmic apparatus analysis program, optic media opacity acquiring method and fluorescence intensity acquiring method and Murakami (2005/0117116 A1) discloses an ophthalmic apparatus and Isogai et al (5,909,269) discloses an ophthalmic apparatus.
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        8/27/2022